THE LAW FIRM OF                                                                   7 World Trade Center
                                                                                  New York, New York 10007
CESAR DE CASTRO, P.C.                                                             646.200.6166 Direct
                                    ATTORNEY AT LAW                               212.808.8100 Reception
                                                                                  646.839.2682 Facsimile
                                                                                  cdecastrolaw .com




February 3, 2020
                                                                         Application granted. The Court
Via ECF                                                                  adopts the proposed modification of
                                                                         the PSR disclosure schedule.
The Honorable Ronnie Abrams
United States District Court Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

               Re: United States v. Andre Williams, 19 Cr.782 (RA)       Ronnie Abrams, U.S.D.J.
                                                                         February 3, 2020
Dear Judge Abrams:

As you know, I represent Andre Williams in the above-referenced matter. I write to request a
modification of the Pre sentence Investigation Report ("PSR") disclosure schedule. Due to
unexpected delays at the Metropolitan Correctional Center, the Probation Office has been
delayed in interviewing Mr. Williams in connection with the PSR. We have had to reschedule
Mr. Williams' interview for February I 0, 2020.

Accordingly, I respectfully request the following modification of the PSR disclosure schedule
(no change in the April 7, 2020 sentencing date): (I) first disclosure March 2, 2020; and (2) final
disclosure March 23, 2020.


Respectfully submitted,

       Isl

Cesar de Castro
